Case 3:21-cv-00971-MMA-MSB Document 1 Filed 05/21/21 PageID.1 Page 1 of 5



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (Cal. Bar No. 259178)
 2   3111 Camino Del Rio North
 3   Suite 400
     San Diego, California 92108
 4   +1 310-997-0471
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA
 8

 9    DEVON Q. PITTS,                                Case No. '21CV0971 MMA MSB
10                       Plaintiff,                  COMPLAINT FOR DAMAGES
11            v.                                     1. VIOLATION OF THE FAIR DEBT
12                                                   COLLECTION PRACTICES ACT, 15 U.S.C.
      MIDLAND CREDIT MANAGEMENT,
                                                     §1692 ET SEQ.
13    INC.,

14                       Defendant.                  JURY TRIAL DEMANDED

15          NOW COMES DEVON Q. PITTS, through undersigned counsel, complaining of
16
     MIDLAND CREDIT MANAGEMENT, INC., as follows:
17
                                       NATURE OF THE ACTION
18
            1.      This action is seeking redress for Defendant’s violation(s) of the Fair Debt
19

20   Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

21                                    JURISDICTION AND VENUE

22          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
23          3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(1).
24
                                                   PARTIES
25
            4.      DEVON Q. PITTS (“Plaintiff”) is a natural person, over 18-years-of-age, who at all
26
     times relevant resided in Atlanta, Georgia.
27

28          5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
                                                      1
Case 3:21-cv-00971-MMA-MSB Document 1 Filed 05/21/21 PageID.2 Page 2 of 5



 1          6.      MIDLAND CREDIT MANAGEMENT, INC. (“Defendant” or “MCM”) is a
 2   corporation organized under the laws of Georgia.
 3
            7.      MCM has its principal place of business at 350 Camino De La Reina, Suite 300, San
 4
     Diego, California 92108.
 5
            8.      MCM is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal
 6

 7   purpose of MCM’s business is the collection of debt.

 8          9.      MCM is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly collects

 9   or attempts to collect debts owed or due or asserted to be owed or due another.
10
                                       FACUTAL ALLEGATIONS
11
            10.     At some point, Plaintiff applied and was approved for a line of credit with Credit
12
     One Bank (“Credit One”).
13
            11.     The line of credit with Credit One was used to incur items for household or personal
14

15   use.

16          12.     Due to unforeseen circumstances, Plaintiff was unable to meet his obligation with
17   Credit One.
18
            13.     At the time of default, Plaintiff owed approximately $1,000.00 to Credit One
19
     (“subject debt”).
20
            14.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
21

22          15.     Upon non-payment, Defendant obtained the subject debt for collection.

23          16.     On or around February 2021, Plaintiff started to receive phone calls from Defendant

24   regarding the subject debt.
25          17.     On or around March of 2021, Plaintiff notified Defendant that he will need some
26
     time to make a payment and he requested the collection calls to stop.
27

28
                                                        2
Case 3:21-cv-00971-MMA-MSB Document 1 Filed 05/21/21 PageID.3 Page 3 of 5



 1          18.     Unfortunately, Plaintiff continues to receive unwanted and unconsented to
 2   collection calls from Defendant.
 3
            19.     Defendant has placed no less than 20 unwanted and unconsented to collection calls
 4
     to Plaintiff from numbers including, but not limited to (877) 284-4847 and (248) 352-3271, since
 5
     Plaintiff requested that the calls ceased.
 6

 7          20.     Concerned with having had his rights violated, Plaintiff retained counsel to stop

 8   Defendant’s harassing collection practices.

 9                                                DAMAGES
10
            21.     Defendant’s harassing phone calls have severely disrupted Plaintiff’s everyday life
11
     and overall well-being.
12
            22. Defendant’s phone calls have caused Plaintiff actual harm, including but not limited to:
13
     aggravation that accompanies persistent and unwanted phone calls; anxiety; emotional distress;
14

15   increased risk of personal injury resulting from the distraction caused by the phone calls; wear and

16   tear to Plaintiff’s cellular phone; intrusion upon and occupation of Plaintiff’s cellular telephone;
17   temporary loss of use of Plaintiff’s cellular phone; invasion of privacy; loss of battery charge; loss
18
     of concentration; mental anguish; nuisance; the per-kilowatt electricity costs required to recharge
19
     Plaintiff’s cellular telephone as a result of increased usage of Plaintiff’s telephone services; and
20
     wasting Plaintiff’s time.
21

22          23. Moreover, each time Defendant placed a telephone call to Plaintiff’s cellular phone,

23   Defendant occupied Plaintiff’s cellular phone such that Defendant was unable to receive other

24   phone calls or otherwise utilize his cellular telephone while his phone was ringing.
25          24. Concerned with Defendant’s abusive debt collection practices, Plaintiff retained counsel
26
     to file this action to compel Defendant to cease its abusive conduct.
27
                                           CLAIMS FOR RELIEF
28
                                                        3
Case 3:21-cv-00971-MMA-MSB Document 1 Filed 05/21/21 PageID.4 Page 4 of 5



 1                                            COUNT I:
             Violations of the Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
 2

 3          25. All paragraphs of this Complaint are expressly adopted and incorporated herein as

 4   though fully set forth herein.
 5                                    Violations of FDCPA §§1692c(a)(1)`
 6
            26. Section 1692c of the FDCPA regulates communication in connection with debt
 7
     collection.
 8
            27. Specifically, §1692c(a)(1) states that “without the prior consent of the consumer given
 9

10   directly to the debt collector, or the express permission of a court of competent jurisdiction, or as

11   reasonably necessary to effectuate a post judgment judicial remedy, a debt collector may not

12   communicate, in connection with the collection of any debt – at any unusual time or place or a time
13   or place known or which should be known to be inconvenient to the consumer. . .”
14
            28. Defendant violated §§1692c and c(a)(1) when it knowingly placed phone calls to
15
     Plaintiff during times that it knew to be inconvenient to Plaintiff.
16
            29. Specifically, because Plaintiff had requested that the phone calls cease, any time that
17

18   Defendant contacted Plaintiff would be an inconvenient time.

19          30. Despite Plaintiff’s numerous instructions to cease contact, Defendant continued to

20   harass Plaintiff with phone calls.
21
                                        Violations of 15 U.S.C. § 1692d
22
            31. Section 1692d of the FDCPA provides:
23
            [a] debt collector may not engage in any conduct the natural consequence of which
24          is to harass, oppress, or abuse any person in connection with the collection of a debt.
            Without limiting the general application of the foregoing, the following conduct is
25
            a violation of this section:
26
                    (5)     Causing a telephone to ring or engaging any person in telephone
27                          conversation repeatedly or continuously with intent to annoy, abuse,
                            or harass any person at the called number.
28
                                                        4
Case 3:21-cv-00971-MMA-MSB Document 1 Filed 05/21/21 PageID.5 Page 5 of 5



 1
             32. Defendant violated 15 U.S.C. §§ 1692d and d(5) by placing numerous collection call(s)
 2

 3   to Plaintiff after Plaintiff requested that the phone calls cease.

 4           33. Specifically, Defendant placed at an estimated 20 unwanted and consented to collection

 5   calls to Plaintiff after Plaintiff requested that the phone calls cease.
 6

 7           WHEREFORE, Plaintiff, DEVON Q. PITTS, requests the following relief:

 8           A.      a finding that Defendant violated 15 U.S.C. §§1692;
 9           B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s
10
                     violation(s);
11
             C.      an award of such additional damages, as the Court may allow, but not exceeding
12
                     $1,000.00;
13

14           D.      an award of costs of this action, together with a reasonable attorney’s fee as

15                   determined by this Court; and

16           E.      an award of such other relief as this Court deems just and proper.
17
                                        DEMAND FOR JURY TRIAL
18
             Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.
19
     DATED: May 21, 2021                                             Respectfully submitted,
20

21
                                                                     DEVON Q. PITTS
22
                                                                     By: /s/ Nicholas M. Wajda
23
                                                                     Nicholas M. Wajda
24                                                                   WAJDA LAW GROUP, APC
                                                                     3111 Camino Del Rio North
25
                                                                     Suite 400
26                                                                   San Diego, California 92108
                                                                     +1 310-997-0471
27                                                                   nick@wajdalawgroup.com
28
                                                          5
